U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of September 30, 2013, there were 56,836,000 shares of common stock, par value $0.0001, issued and outstanding. Explanatory Note HPIL Holding is filing this Amendment No. 1 (the “Amendment”) to its Quarterly Report on Form 10-Q for the quarter ended September 30, 2013, filed with the Securities and Exchange Commission on November 19, 2013 (the “Original Filing”) for the purpose of furnishing Exhibit 101 (Interactive Data Files) in accordance with Rule 405 of Regulation S-T. Except as stated in this Explanatory Note, no other information contained in any Item of the Original Filing is being amended, updated or otherwise revised. This Amendment speaks as of the filing date of the Original Filing and does not reflect any events that may have occurred subsequent to such date. HPIL HOLDING FORM 10-Q/A INDEX Page PART I – FINANCIAL INFORMATION Item1 Unaudited Condensed Consolidated Financial Statements 4 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3 Quantitative and Qualitative Disclosures About Market Risk 16 Item4 Controls and Procedures 16 PART II – OTHER INFORMATION Item1 Legal Proceedings 17 Item1A Risk Factors 17 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item3 Defaults Upon Senior Securities 18 Item4 Mine Safety Disclosures 18 Item5 Other Information 18 Item6 Exhibits 18 SIGNATURES 19 PART IFINANCIAL INFORMATION Item 1. Financial Statements. HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2012 September 30, 2013 December 31, 2012 ASSETS Current Assets: Cash $ 451,466 $ 218,046 Prepaid expense - 10,000 Total Current Assets 451,466 Other Assets: Advances to related parties 196,409 - Property & equipment 178,742 87,605 Investment in affiliated company 297,500 297,500 Total Other Assets 672,651 385,105 Total Assets $ 1,124,117 $ 613,151 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ - $ - Advances from stockholder - 77,500 Total Current Liabilities - 77,500 Commitments - - Stockholders' Equity: Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; 22,000 issued and outstanding at September 30, 2013 and December 31, 2012 Preferred stock, series 2, class P-2 par value $7.00; 75,000,000 shares authorized; Nil issued and outstanding at September 30, 2013 and December 31, 2012 - - Common stock par value $0.0001; 400,000,000 shares authorized; 56,836,000 and 56,655,000 issued and outstanding at September 30, 2013 and December 31, 2012, respectively 5,684 5,666 Additional paid-in capital 2,662,894 1,686,243 Deficit accumulated during the development stage (1,544,461) (1,156,258) Total Stockholders' Equity 1,124,117 535,651 Total Liabilities and Stockholders' Equity $ 1,124,117 $ 613,151 The accompanying notes are an integral part of these unaudited condensed financial statements. 4 HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED STATEMENTS OF OPERATIONS For the Period From Inception For the three For the three For the Nine For the Nine (February 17, Months Ended Months Ended Months Ended Months Ended 2004) to September 30, September 30, September 30, September 30, September 30, Sales $ - $ - $ - $ - $ 42,021 Cost of Goods Sold - 36,419 Gross Profit - 5,602 Operating Expenses: General and administrative 122,717 388,203 135,228 1,331,116 Total Operating Expenses 122,717 71,235 388,203 135,228 1,331,116 Loss from Continuing Operations (122,717) (71,235) (388,203) (135,228) (1,325,514) Loss from Discontinued Operations - (218,947) Net Loss $ (122,717) $ (71,235) $ (388,203) $ (135,228) $ (1,544,461) Loss per Weighted Number of Shares Outstanding - Basic and Diluted $ (0.00) $ (0.00) $ (0.01) $ (0.01) $ (0.16) Weighted Average Number of Shares Outstanding - Basic and Diluted 56,778,609 55,363,696 56,703,454 20,671,058 9,512,508 The accompanying notes are an integral part of these unaudited condensed financial statements. 5 HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS For the Period From Inception For the Nine For the Nine (February 17, Months Ended Months Ended 2004) to September 30, September 30, September 30, OPERATING ACTIVITIES: Net loss $ (388,203) $ (135,228) $ (1,544,461) Adjustment for non-cash item: Common stock issued for services - - 10,000 Deferred stock offering expense amortization - - 32,842 Adjustments for changes in working capital: Prepaid expenses 10,000 (25,472) - Accounts payable and accrued expenses - (81,813) - NET CASH USED IN OPERATING ACTIVITIES (378,203) (242,513) (1,501,619) INVESTING ACTIVITIES: Investment in Property & Equipment (91,137) - (178,741) Advances to Related Parties (196,409) - (196,409) NET CASH USED IN INVESTING ACTIVITIES (287,546) - (375,150) FINANCING ACTIVITIES: Proceeds from issuance of common stock 976,669 250,000 1,751,119 Net (repayments to) advances from stockholder (77,500) 49,156 422,500 Repayment of note payable to stockholder - - (115,000) Issuance of preferred stock - - 192,500 Deferred stock offering expenses - - (32,842) Advances from officers - - 109,958 NET CASH PROVIDED BY FINANCING ACTIVITIES 899,169 299,156 2,328,235 NET INCREASE IN CASH 233,420 56,643 451,466 CASH - BEGINNING OF PERIOD 218,046 - - CASH - END OF PERIOD $ 451,466 $ 56,643 $ 451,466 The accompanying notes are an integral part of these unaudited condensed financial statements. 6 HPIL HOLDING AND SUBSIDIARIES (A Development Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Operations HPIL HOLDING and Subsidiaries ( referred to in this report as “HPIL”, the “Company”, “us”, “our” or “we”) (formerly Trim Holding Group) was incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute fashion products. On June 16, 2009, the majority interest in the Company was purchased in a private agreement by Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, the Company merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile of the Company from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. was automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, the Company changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in the Company’s business focus to health care and environmental quality sectors. Afterwards the Company determined it no longer needed its inactive subsidiaries, and as such, all three subsidiaries were dissolved. On May 21, 2012, the Company changed its name to HPIL HOLDING. As of September 30, 2013, the Company has yet to commence operations. Expenses incurred from February 17, 2004 (date of inception) through September 30, 2013 relate to the Company’s formation and general administrative activities. In the course of its start-up activities, the Company has sustained operating losses and expects to incur an operating loss for the foreseeable future. The Company has generated a limited amount of revenue and has not achieved profitable operations or positive cash flows from operations. The report of the Company’s independent registered accounting firm on the Company’s consolidated financial statements as of and for the year ended December 31, 2012 contained an emphasis of a matter paragraph stating that these factors raise substantial doubt about its ability to continue as a going concern. On July 27, 2013 the Company raised $899,250 from the sale of common stock and also expects to raise additional capital during 2013 and 2014 to fund start-up activities.In addition, as discussed in this Note1 below, the Company’s wholly owned subsidiary HPIL HEALTHCARE Inc. expects to begin supplying its IFLOR product in 2014.The Company believes that this additional funding will be sufficient to fund operating expenses through at least the first nine months of 2014.Moreover, the Company’s majority stockholder has indicated his ability and intent to provide financial support to the Company at least through September 30, 2014, should it be necessary. HPIL HOLDING’s intends that its main activity will be in the business of investing in differing business sectors. To begin the implementation of the business plan, on September 10, 2012, Company organized six new subsidiary companies. Each of these subsidiary companies is wholly owned (100%) by the Company. The names of the new subsidiary companies were HPIL HEALTHCARE Inc., HPIL ENERGYTECH Inc., HPIL WORLDFOOD Inc., HPIL REAL ESTATE Inc., HPIL GLOBALCOM Inc. and HPIL ART&CULTURE Inc. These companies have been organized to implement the various growth strategies of the Company. HPIL HEALTHCARE Inc. has been organized to facilitate investments in the health care sector. HPIL ENERGYTECH Inc. has been organized to facilitate investments in the energy sector. HPIL WORLDFOOD Inc. has been organized to facilitate investments in the food sector. HPIL REAL ESTATE Inc. has been organized to facilitate investments in the real estate sector. HPIL GLOBALCOM Inc. has been organized to facilitate investments in the communication sector and HPIL ART&CULTURE Inc. has been organized to facilitate investments in the art and culture sector. We intend to make such investments in the United States and worldwide if adequate candidates can be identified. A concentration of the Company has become the development of the IFLOR Business to produce a “Massage Vibrator for the Relief of Aches and Pain” product through our subsidiary, HPIL HEALTHCARE Inc. We are in the planning stages of our marketing efforts and hope to generate interest in the product through existing strategic cooperation agreements and other consumer outreach and feedback. As of now, we expect our primary retail outlet will be pharmacy chains worldwide. The Company began design and molding of the product in the first quarter of 2013, which remains underway as of the third quarter of 2013. We plan to engage manufacturers for production, expect to reach full production by the second quarter of 2014, and begin supplying the product to retail outlets in 2014. 7 Basis of Presentation The accompanying Unaudited Condensed Consolidated Financial Statements (“Financial Statements”) have been prepared by management in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and applicable rules and regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all of the information and disclosures required by U.S. GAAP for complete consolidated financial statements. In the opinion of management, all adjustments, consisting principally of normal recurring adjustments, considered necessary for a fair presentation have been included. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes. Actual results could differ from these estimates. These financial statements should be read in conjunction with the Company’s audited consolidated financial statements and accompanying notes for the year ended December31, 2012, included in our Annual Report on Form 10-K filed with the SEC on April16, 2013. Additionally, our operating results for the three months and nine months ended September30, 2013 are not necessarily indicative of the results that can be expected for the year ending December31, 2013 or for any other period. As of September30, 2013 none of the above subsidiaries have begun operations. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is a development stage company. The Company is still devoting substantially all of its efforts to developing its business and its planned principal operations. Operations have not yet commenced, but are planned to commence in the next twelve months. Principles of Consolidation The Unaudited Condensed Consolidated Financial Statements include the accounts of the Company and its wholly owned subsidiaries. All material intercompany transactions and balances have been eliminated in consolidation. Investment in Unconsolidated Affiliate The Company utilizes the equity method of accounting, as prescribed by ASC Topic 323 “Investments – Equity Method and Joint Ventures”, when it is able to exercise significant management influence over the entity’s operations, which generally occurs when HPIL has an ownership interest of between 20% and 50% in an entity. The cost method of accounting is used when the Company does not exercise significant management influence, generally when HPIL has an ownership interest of less than 20%. The Company’s 32% investment in Haesler Real Estate Management SA (“HREM”) is accounted for under the equity method of accounting. The Company’s share of HREM’s earnings for the nine months ended September 30, 2013 is immaterial. Use of Estimates The preparation of financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, disclosures of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management evaluates these estimates and assumptions on a regular basis. Actual results could differ from these estimates. 8 Income Taxes The Company accounts for income taxes whereby deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company accounts for uncertain tax positions in accordance with ASC Topic 740-10, “Accounting for Uncertainty in Income Taxes” . This guidance clarifies the accounting for income taxes by prescribing the minimum recognition threshold an income tax position is required to meet before being recognized in the financial statements and applies to all federal or state income tax positions. Each income tax position is assessed using a two-step process. A determination is first made as to whether it is more likely than not that the income tax position will be sustained, based upon technical merits, upon examination by the taxing authorities. If the income tax position is expected to meet the more likely than not criteria, the benefit recorded in the financial statements equals the largest amount that is greater than 50% likely to be realized upon its ultimate settlement. As of September 30, 2013 and December 31, 2012 there were no amounts that are required to be accrued in respect to uncertain tax positions. The Company’s tax returns are not currently under examination by the Internal Revenue Service (“IRS”) or state authorities. However, fiscal years 2010 and later remain subject to examination by the IRS and respective states. Property and equipment The Company’s property and equipment consists of molds and designs not yet being used in operations at September 30, 2013. Once placed into operations, the Company will depreciate these assets over their estimated useful lives, expected to range between 5 and 10 years. For the nine months ended September 30, 2013 or the calendar year 2012, the Company has not recorded any depreciation expense related to these assets as they are not yet placed in service. Net Loss per Share Basic loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period. Diluted loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding for the period and the number of shares of common stock issuable upon assumed exercise of preferred stock provided the result is not anti-dilutive. For the nine months ended September 30, 2013 and the calendar year 2012, and for the period from inception (February 17, 2004) to September 30, 2013, no potentially dilutive securities were included in the computation of loss per share due to the net losses. Recently Issued Accounting Pronouncements Management has reviewed recently issued accounting pronouncements and determined that none of the recent pronouncements are expected to significantly affect the Company. NOTE 3 – NOTE AND ADVANCES PAYABLE - STOCKHOLDER During 2012 the Company, in agreement with the Company’s majority stockholder, cancelled its 22,000 shares of preferred stock outstanding in exchange for a note payable of $192,500. The note was non-interest bearing and was repaid during the nine months ended September 30, 2013. During the nine months ended September 30, 2013, the stockholder made additional advances to the Company under the same terms, which advances were repaid during the nine months ended September 30, 2013. The Company has $Nil and $77,500 payable to this stockholder as of September 30, 2013 and December 31, 2012, respectively. 9 NOTE 4 – CAPITAL STOCK On June 28, 2012, pursuant to the terms of a Patent Purchase Agreement made by and between the Company and GIOTOS, we issued 100,000,000 shares of common stock to GIOTOS, a company owned and controlled by Mr. Louis Bertoli. The number of shares issued and the purchase price were subject to a valuation of the common stock and of certain patents rights and other related business processes and know-how (“IFLOR Business”), and were to be adjusted based upon the these fair values. The Company subsequently obtained the expected third-parties valuations of the common stock and of the IFLOR Business (the “Valuations”). Based on the Valuations, the Company exercised its right to adjust the amount of shares pursuant to the terms of the Stock Purchase Agreement. On April 12, 2013, we executed a Closing Agreement with GIOTOS Limited to reduce the purchase price to $12,500,000 and to effect the share adjustment and return 50,000,000 shares to the Company. As both entities are majority owned and controlled by Mr. Bertoli, assets acquired in transactions between entities under common control should be recorded at the current carrying value of the seller. Increasing the carrying value of the assets acquired to estimated fair value is not permitted under these circumstances. Based on the foregoing, the Company has not recorded any carrying value for the acquired patents rights related to the IFLOR Business. Accordingly, the difference between the transaction price and the value of the assets recorded has been recorded in equity as a capital transaction whereby the 50,000,000 shares issued as consideration were recorded to common stock at par value with the offset recorded to additional paid-in capital. On February 27, 2013, the Company entered into a Stock Purchase Agreement with an accredited investor, pursuant to which Company agreed to sell and investor agreed to purchase 16,000 shares of Common Stock of the Company for a total purchase price of $81,600. On March 7, 2013, pursuant to the terms and conditions of the Agreement, the Company issued the shares to the investor in exchange for the purchase price. On July 27, 2013, the Company entered into a Stock Purchase Agreement with an accredited investor, pursuant to which Company agreed to sell and investor agreed to purchase 165,000 shares of Common Stock of the Company for a total purchase price of $899,250. On August 2, 2013, pursuant to the terms and conditions of the Agreement, the Company issued the shares to the investor in exchange for the purchase price. NOTE 5 – RELATED PARTY TRANSACTIONS The Company’s wholly owned subsidiary HPIL HEALTHCARE Inc. uses the service of MB Ingenia (Italy) for the production of the "Massage Vibrator for the Relief of Aches and Pain". HPIL HEALTHCARE Inc. made property and equipment purchases from MB Ingenia totaling $91,137 for the nine months ended September 30, 2013 and $178,742 from inception to September 30, 2013. Mr. Bertoli, is the President and CEO of MB Ingenia. Mr. Bertoli also serves as an executive officer and director of our Company. The Company also made advances to MB Ingenia of $132,909 during the period ended September 30, 2013. These advances are deposits on IFLOR samples being produced by MB Ingenia. The Company also made advances to HREM during the period ended September 30, 2013 totaling $63,500. These advances are non-interest bearing and due on demand. On July 20, 2009, the Company entered into a two-year consulting agreement with Amersey Investments LLC, a company controlled by a director and the CFO of the Company, Nitin Amersey (“Amersey”). Amersey will provide office space, office identity and assist the Company with corporate, financial, administrative and management records. For the nine months ended September 30, 2013 and 2012, the Company incurred expenses of $48,020 and $30,000 respectively, in relation to these services. The Company uses Bay City Transfer Agency & Registrar Inc. (“BCTAR”) to do its stock transfers. Mr. Amersey is listed with the Securities and Exchange Commission as a control person of BCTAR. For the nine months ended September 30, 2013 and 2012, the Company incurred expenses of $3,687 and $ , respectively, in relation to these services. The Company uses the services of Freeland Venture Resources LLC (“Freeland”), for Edgar filings. Mr. Amersey is a control person in Freeland. For the nine months ended September 30, 2013 and 2012, the Company incurred expenses of $11,270 and $ , respectively, in relation to these services. The Company uses the services of Cheerful Services International Inc. (“Cheerful”) for corporate press releases. Cheerful is owned by Mr. Amersey’s children and his son is the president. For the nine months ended September 30, 2013 and 2012, the Company incurred expenses of $8,340 and $5,000, respectively, in relation to these services. 10 NOTE 6 – DISCONTINUED OPERATIONS The gains and losses from the disposition of certain assets, and associated liabilities, operating results, and cash flows are reflected as discontinued operations in the unaudited condensed consolidated financial statements for all periods presented. Summarized financial information for discontinued operations for the nine months ended September 30, 2013, the nine months ended September, 2012, and from inception to date are as follows: For the Nine Months Ended September 30, 2013 For the Nine Months Ended September 30, 2012 For the Period From Inception (February 17, 2004) to September 30, 2013 Sales $ - $ - $ - Cost of sales - - - Gross profit - - - Operating expenses General & administrative - - (218,947) Total operating expense - - (218,947) Net loss from discontinued operations $ - $ - $ (218,947) NOTE 7 – INCOME TAXES The effective tax rate of 0% differs from the statutory rate of 34% due to the Company recording a valuation allowance against the future tax benefit of current period losses. Management is unable to conclude the related deferred tax assets are more likely than not to be realized due to the recurring losses. 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes”, “project”, “expects”, “anticipates”, “estimates”, “intends”, “strategy”, “plan”, “may”, “will”, “would”, “will be”, “will continue”, “will likely result”, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Restatement of Previously Filed Financial Statements. On June 28, 2012, we entered into a Stock Purchase Agreement with GIOTOS Limited and, on April 10, 2013, entered into a related Amendment to the Assignment of Patents to acquire a portfolio of healthcare sector patent rights related to a “Massage Vibrator for the Relief of Aches and Pain” and other related business processes and know-how (collectively, the “IFLOR Business”), in exchange for 100,000,000 shares of the Company’s common stock. The common stock was valued at $25,000,000, based on the fair value tentatively assigned to the IFLOR Business based on the best information available to us at the time of the transaction. In accordance with the terms of the Stock Purchase Agreement and the Amendment to the Assignment of Patents, the initial valuations were subject to adjustment by independent third-party valuations. We subsequently obtained the expected third-party valuations of the IFLOR Business and of the shares (the “Valuations”). Based on the Valuations, the Company exercised its right to adjust the amount of shares pursuant to the terms of the Stock Purchase Agreement. On April 12, 2013, we executed a Closing Agreement with GIOTOS Limited to reduce the purchase price to $12,500,000 and to effect the share adjustment and return 50,000,000 shares of common stock to the Company’s treasury. GIOTOS Limited is a company owned and controlled by Mr. Louis Bertoli, our President, CEO, and Chairman of the Board of Directors. In accordance with generally accepted accounting principles in the United States of America (“GAAP”), assets acquired in transactions between entities under common control, as is the case with the Company and GIOTOS Limited, should be recorded at the current carrying value of the seller. Increasing the carrying value of the assets acquired to estimated fair value is not permitted under these circumstances. Based on the foregoing, the Company has not recorded any carrying value for the acquired patents rights related to the IFLOR Business as the carrying value by the seller was not material. Accordingly, the difference between the initial preliminary transaction price of $25,000,000 and the final value of the assets recorded of zero has been recorded in equity as a capital transaction whereby the 50,000,000 shares issued as consideration were recorded to common stock at par value with the offset recorded to additional paid-in capital. In relation to the transaction in which we acquired the IFLOR Business, we previously restated our consolidated balance sheets as of June 30, 2012 and September 30, 2012 and our consolidated statements of operations for the three and six months ended June 30, 2012, inception to June 30, 2012, for the three and nine months ended September 30, 2012, and inception to September 30, 2012 to correct, as necessary, the value of the patent rights related to the IFLOR Business , amortization expenses recognized on the patent rights related to the IFLOR Business, the amount of common stock issued in return for the patents rights related to the IFLOR Business , and its effect on our net loss per share calculation (the “Restatement”). On May 10, 2013, we filed amended Quarterly Reports for the quarters ending June 30, 2012 and September 30, 2012 on Form 10-Q/A to include the restated financial statements, which were both subsequently amended and the amendments filed on June 19, 2013. All references herein to our unaudited quarterly financial statements for the period ended September 30, 2012 reflect the Restatement. 12 Overview (a) Business Background. HPIL HOLDING, together with its subsidiaries (referred to herein as “we”, “us”, “our”, or the “Company”), is a development stage company originally incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. (“TNT”). On October 7, 2009, we merged with and into Trim Nevada, Inc., a Nevada corporation, for the purpose of changing our domicile from Delaware to Nevada. As part of the merger, we changed our name to Trim Holding Group. On May 22, 2012, we changed our name to HPIL HOLDING to more fully reflect our current business operations. On July 18, 2012, we changed our business plan to focus on making investments in companies, whether they are public or private enterprises in differing business sectors. The Company will not restrict the target companies to any specific business, industry or geographical location and thus seeks to acquire a variety of businesses. Further the Company will evaluate the acquisition of intellectual properties and technologies for investment, with a particular interest in the healthcare and environmental quality sectors. On September 10, 2012, Company organized six new subsidiary companies. Each of these subsidiary companies is wholly owned (100%) by the Company. The names of the new subsidiary companies are HPIL HEALTHCARE Inc., HPIL ENERGYTECH Inc., HPIL WORLDFOOD Inc., HPIL REAL ESTATE Inc., HPIL GLOBALCOM Inc. and HPIL ART&CULTURE Inc. (each a “Subsidiary” and collectively, the “Subsidiaries”). The Subsidiaries have been organized in order to satisfy the various growth strategies of the Company. HPIL HEALTHCARE Inc. has been organized to facilitate investments in the health care sector. HPIL ENERGYTECH Inc. has been organized to facilitate investments in the energy sector. HPIL WORLDFOOD Inc. has been organized to facilitate investments in the food sector. HPIL REAL ESTATE Inc. has been organized to facilitate investments in the real estate sector. HPIL GLOBALCOM Inc. has been organized to facilitate investments in the communication sector and HPIL ART&CULTURE Inc. has been organized to facilitate investments in the art and culture sector. Such investments may be made in the United States and worldwide. On November 27, 2012, the company's wholly owned Subsidiary HPIL ART&CULTURE Inc. entered into a cooperation agreement with the World Traditional Fudokan Shotokan Karate-Do Federation, a worldwide karate federation. The parties will work cooperatively to develop and expand projects between the two. On December 4, 2012, the company's wholly owned Subsidiary HPIL ART&CULTURE Inc. entered into a cooperation agreement with Social Art World Ltd., a private limited company focused on investing in the art sector. The parties will work cooperatively to develop and expand projects between the two. On December 17, 2012, the company's wholly owned Subsidiary HPIL REAL ESTATE Inc. acquired a 32% ownership interest in Haesler Real Estate Management SA pursuant to a quota purchase agreement entered into on October 26, 2012. The parties will work to develop and expand projects between the two. On December 20, 2012, the company’s wholly owned Subsidiary HPIL ENERGYTECH Inc. entered into a cooperation agreement with TrueSkill Energen Pvt. Ltd., a private limited company focused on marketing renewable energy products and solutions. The parties will work cooperatively to develop and expand projects between the two. On February 22, 2013, HPIL granted to its wholly owned Subsidiary HPIL HEALTHCARE Inc. an exclusive license to use the patents relating to the “Massage Vibrator for the Relief of Aches and Pain” for the production, use, or sale of the resulting products throughout the world and especially in countries where we have the license to the patents rights. The name of the initial product utilizing the patents rights is “IFLOR, Stimulating Massage Device”, which the Company has authorized HPIL HEALTHCARE Inc. to develop, industrialize and manufacture. 13 (b) Business of Issuer. We are currently focused on making investments in companies, whether they are public or private enterprises in differing business sectors. The Company will not restrict the target companies to any specific business, industry or geographical location and thus seeks to acquire a variety of businesses. Further, the Company will evaluate the acquisition of intellectual properties and technologies for investment, with a particular interest in the healthcare and environmental quality sectors. A current concentration of the Company has become the development of the IFLOR Business to produce a “Massage Vibrator for the Relief of Aches and Pain” product through our wholly owned Subsidiary, HPIL HEALTHCARE Inc. We are in the planning stages of our marketing efforts and believe we will generate interest in the product through existing strategic cooperation agreements and other consumer outreach and feedback. As of now, we expect our primary retail outlet will be pharmacy chains worldwide. The Company began design and molding of the product in the first quarter of 2013, which remains underway as of the third quarter of 2013. We plan to engage manufacturers for production, expect to reach full production by the second quarter of 2014, and begin supplying the product to retail outlets in 2014. During the period ending September 30, 2013, the Company’s Subsidiaries entered into the following cooperation agreements, in each of which the subject Subsidiary and the counterparty agree to work cooperatively to develop and expand projects between the two: On August 20, 2013, HPIL GLOBALCOM Inc. entered into a cooperation agreement with 2EVOLUTION STUDIOS, a private company focused on investing in the communication sector. On August 26, 2013, HPIL ENERGYTECH Inc. entered into a cooperation agreement with O.R.C. SRL, a private company focused on investing in the energy sector. On September 23, 2013, HPIL ENERGYTECH Inc. entered into a cooperation agreement with OFFICINE MECCANICHE PEJRANI SRL, a private company focused on investing in the ecology and energy sectors. Liquidity and Capital Resources We are a development stage company focused on developing our business in the healthcare and environmental quality sectors. Our principal business objective for the next twelve (12) months will be to continue to develop our business plan in these sectors and continue efforts to bring the “Massage Vibrator for the Relief of Aches and Pain” product to market . As we have not commenced material operations, we have not earned any revenues. Net cash provided by (used in) operating activities. During the nine months ended September 30, 2013, net cash used in operating activities was $(378,203) compared with $(242,513) used in operating activities for the nine months ended September 30, 2012. The cash flow used in operating activities in the nine months ended September 30, 2013 was primarily the result of net operating losses. The cash flow used in operating activities in the nine months ended September 30, 2012 was primarily the result of net operating losses and accounts payable and accrued expenses. 14 Net cash provided by (used in) investing activities . During the nine months ended September 30, 2013, net cash used in investing activities was $(287,546) compared with $Nil used in investing activities for the nine months ended September 30, 2012. The cash flow used in investing activities in the nine months ended September 30, 2013 was primarily the result of equipment purchases related to the IFLOR product design and manufacturing and advances to related parties. Net cash provided by (used in) financing activities. During the nine months ended September 30, 2013
